DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 5 are objected to because of the following informalities:  
Claim 2 recites the limitation of “to select combination”, which was understood to have been intended to recite “to select a combination”.
Claim 5 recites the limitation of “the different combination of the two”, which was understood to have been intended to recite “the different combinations of the two”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,533,242 to McLauchlan et al., in view of US Publication 2020/0116832 to Singer.

In regards to claims 1-12, 15 and 19-20, McLauchlan discloses and shows in Figures 1-2 and 6, a system and method comprising: 
a light source (16) configured to generate a laser signal (col. 1, ll. 34-68; col. 2, ll. 24-30; col. 5, ll. 33-47); 
an optical signal splitter circuit (16) configured to split the laser signal into a first laser signal for transmission to a target (14) and a second laser signal (col. 1, ll. 34-68; col. 5, ll. 33-47); 
an optical system (19, 100) configured to transmit the first laser signal to the target (col. 1, ll. 34-68; col. 2, ll. 30-34); 
two or more optical delay lines (28, 36, 38, 40, 42) configured to receive the second laser signal, wherein each of the two or more optical delay lines adds a predetermined time delay to the second laser signal to generate a delayed second laser signal (col. 1, ll. 34-68; col. 2, ll. 33-52; col. 3, ll. 5-28); and 
a detector (24, 70) configured to receive a reflected laser signal from the plurality of targets, wherein the reflected laser signal includes a reflection of the first laser signal from the plurality of targets, and the delayed second laser signal (col. 1, ll. 34-68; col. 2, ll. 43-52; col. 4, ll. 29-68; col. 6, ll. 1-30);
[claim 2] further comprising an optical delay line switch (43, 53) configured to select combination of the two more optical delay lines such that the predetermined time delay added to the second laser signal is substantially twice the distance of the plurality of targets from the scanner (col. 1, ll. 50-61; col. 3, ll. 5-28; col. 5, ll. 28-32; col. 5, ll. 58 to col. 6, ll. 13);
[claim 3] further comprising a laser signal interleaving circuit (24, 110) configured to interleave the second laser signal and delayed second laser in two or more temporally interleaving frames (col. 4, ll. 28-68; col. 1, ll. 48 to col. 6, ll. 30);  
[claim 4] wherein the optical delay line switch is configured to select a different combination of two or more of the optical delay lines, wherein each of the different combinations corresponding to one of the two or more temporally interleaving frames (col. 1, ll. 50-61; col. 3, ll. 5-28; col. 5, ll. 28-32; col. 5, ll. 58 to col. 6, ll. 13);  
[claim 5] wherein each of the different combination of the two or more of the optical delay lines is configured to delay the second laser signal by a distance that is substantially of an order of magnitude of a distance of one of the plurality of targets (col. 1, ll. 50-61; col. 3, ll. 5-28; col. 5, ll. 28-32; col. 5, ll. 58 to col. 6, ll. 13);  
[claim 6] wherein the detector (24) is configured to temporally correlate interleaving frames from the reflected laser signal with a corresponding delayed frame of second laser signal (Figures 4-6) (col. 4, ll. 28-68; col. 1, ll. 48 to col. 6, ll. 30);
[claim 7] wherein the detector is configured to detect a distance of one of the plurality of targets from the scanner and wherein the optical delay line switch configured to select combination of the two more optical delay lines based on the detected distance (col. 6, ll. 14-68);
[claim 9] wherein the optical delay line is a first optical delay line that adds a first predetermined time delay, wherein the light detection and ranging system further comprises an optical delay line switch and a second optical delay line that adds a second predetermined time delay, wherein the target is located at a target distance from the scanner, and wherein the optical delay line switch is configured to select either the first optical delay line or the second optical delay line, so that the target distance corresponds to substantially half of the selected first predetermined time delay or second predetermined time delay (col. 1, ll. 50-61; col. 3, ll. 5-28; col. 5, ll. 28-32; col. 5, ll. 58 to col. 6, ll. 13);  
[claim 10] further comprising interleaving the laser signal in two or more temporally interleaving frames with a laser signal interleaving circuit of the light detection and ranging system (col. 4, ll. 28-68; col. 1, ll. 48 to col. 6, ll. 30); 
[claim 11] wherein the optical delay line is a first optical delay line that adds a first predetermined time delay, wherein the light detection and ranging system further comprises an optical delay line switch and a second optical delay line that adds a second predetermined time delay, wherein the target is located at a target distance from the scanner, and wherein the optical delay line switch is configured to select either the first optical delay line or a combination of the first optical delay line and the second optical delay line, so that the target distance corresponds to substantially half of the selected first predetermined time delay or combined first predetermined time delay and second predetermined time delay (col. 1, ll. 50-61; col. 3, ll. 5-28; col. 5, ll. 28-32; col. 5, ll. 58 to col. 6, ll. 13);  
[claim 12] wherein the optical delay line switch comprises a first optical switch, an second optical switch, and a third optical switch, wherein the first optical switch is positioned between the light source and the second optical switch, wherein the second optical switch is positioned between the first optical switch and the third optical switch, and wherein the third optical switch is positioned between the second optical switch and the detector (Figure 1) (col. 1, ll. 50-61; col. 3, ll. 5-28; col. 5, ll. 28-32; col. 5, ll. 58 to col. 6, ll. 13);
[claim 19] wherein the delay assembly includes an optical switching circuit comprising an optical switch, a first local oscillator delay, and a second local oscillator delay, wherein the first local oscillator delay and the second local oscillator delay are arranged in series (col. 1, ll. 50-61; col. 3, ll. 5-28; col. 5, ll. 28-32; col. 5, ll. 58 to col. 6, ll. 13);  
[claim 20] further comprising an interleaving circuit that provides a first set of interleaving frames corresponding to the first local oscillator delay and a second set of interleaving frames corresponding to a combination of the first local oscillator delay and the second local oscillator delay (col. 4, ll. 28-68; col. 1, ll. 48 to col. 6, ll. 30). 

McLauchlan differs from the limitations in that it is silent to the system and method wherein a first laser beam is directed to a plurality of targets by an optical signal scanner.
However, Singer teaches and shows in Figures 1-4, a LIDAR system that utilizes a 2D MEMS mirror (102) to scan a plurality of beams and determine the distances to multiple targets within an environment (par. 26, 31-32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify McLauchlan to include an optical scanner to provide laser beams to a plurality of objects for the advantage of mapping a desired environment, with a reasonable expectation of success. 
 
In regards to claims 13-14 and 16, McLauchlan differs from the limitations in that it is silent to the method, [claim 13] wherein the optical delay line comprises a long fiber; [claim 14] wherein the optical delay line comprises an optical cavity; [claim 16] wherein the delay assembly includes an artificial delay line comprising a member selected from the group consisting of a long fiber and an optical cavity.  
However, optical fiber and optical cavity delay lines are well-known to those of ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify McLauchlan to include an optical fiber or an optical cavity delay line for the advantage of utilizing a well-known configuration to obtain a desired arrangement of delay elements, with a reasonable expectation of success. 

In regards to claims 17-18, McLauchlan discloses the system and method, wherein the delay assembly includes an optical switching circuit comprising an optical switch, a first local oscillator delay, and a second local oscillator delay, wherein the first local oscillator delay and the second local oscillator delay are arranged in series (col. 1, ll. 50-61; col. 3, ll. 5-28; col. 5, ll. 28-32; col. 5, ll. 58 to col. 6, ll. 13); [claim 18] further comprising an interleaving circuit that provides a first set of interleaving frames corresponding to the first local oscillator delay and a second set of interleaving frames corresponding to the second local oscillator delay (col. 4, ll. 28-68; col. 1, ll. 48 to col. 6, ll. 30);.  
McLauchlan differs from the limitations in that it is silent to the system and method, wherein the first local oscillator delay and the second local oscillator delay are arranged in parallel.  
However, parallel and series arrangements of devices are well-known to those of ordinary skill in the art. Further, it has been held that a mere rearranging of parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify McLauchlan to include a parallel configuration of delay devices for the advantage of utilizing a well-known configuration to obtain a desired arrangement of delay elements, with a reasonable expectation of success. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2886